Application by the appellant for a writ of error coram nobis to vacate, on the ground of ineffective assistance of appellate counsel, a decision and order of this Court dated September 15, 2009 (People v Thomas, 65 AD3d 1170 [2009]), affirming a judgment of the Supreme Court, Queens County, rendered January 30, 2007. Application by the appellant for leave to serve and file additional papers in support of his application for a writ of error coram nobis.
Ordered that the application for leave to serve and file additional papers is denied; and it is further,
Ordered that the application for a writ of error coram nobis is denied.
The appellant has failed to establish that he was denied the effective assistance of appellate counsel (see Jones v Barnes, 463 US 745 [1983]; People v Stultz, 2 NY3d 277 [2004]). Skelos, J.P., Santucci, Balkin and Leventhal, JJ., concur.